 PLATTDEUTSCHE PARK RESTAURANT133PlattdeutscheParkRestaurant,Inc.andRaymondLacinskiandHotel Employees&RestaurantEmployees Union,Local 100,ofNew York,New York and Vicinity, AFL-CIO. Cases 29-CA-13230, 29-CA-13244, and 29-CA-13400August 18, 1989DECISION AND ORDERBY MEMBERSCRACRAFT, HIGGINS, ANDDEVANEYOn May 12, 1989, Administrative Law Judge El-eanorMacDonald issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions and to adopt the recommend Order asmodified.2ElizabethOrfan,Esq., for the General Counsel.Saul Roth,Esq. (Roth,Koval&Woods),of Garden City,New York,for the Respondent.Harold Ickes,Esq.andBarry J. Peek,Esq. (Meyer,Suozzi,English& Klein),ofMineola,New York,for theCharging Party.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge.This case was tried in Brooklyn, New York, on Septem-ber 27, 28, and 29 and October 13, 1988. The consolidat-ed complaint alleges that Respondent Plattdeutsche ParkRestaurant, Inc., in violation of Section 8(a)(1), (3), and(5) of the Act, reduced the amount of work of its em-ployee, discharged its employee and conditioned the exe-cution and implementation of an agreed-upon collective-bargaining agreement on the Union's consent to nonman-datory subjects of bargaining. Respondent denies the ma-terial allegations of the complaint.Upon the entire record, including my observations ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by Respondent and GeneralCounsel, I make the followingFINDINGS OF FACTORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,PlattdeutscheParkRestaurant,Inc.,Franklin Square, New York, its officers, agents,successors,and assigns,shall take the action setforth in the Order as modified.Substitute the following for paragraph 2(d)."(d) On request execute the collective-bargainingagreement agreed on by the Respondent and theUnion, give effect to the contract retroactivelyfrom July 23, 1987, and make employees whole forany loss ofearningsand other benefits that theymay have sufferedas a resultof the Respondent'sfailure to execute and to apply the agreement."iTheRespondent has excepted to some of the judge's credibility find-ings.TheBoard's establishedpolicy is not tooverrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951).We havecarefully examinedthe recordand find no basis for reversingthe findingszWe shall modifythe recommendedOrder to specifythe remedial re-quirement that termsof theRespondent's collective-bargaining agreementwith the Union shall be effectiveretroactiveto July 23, 1987. Backpaydue as a resultof theRespondent's unlawful failure to executeand applythe contract on and after that date shall becomputedas prescribed inOgle Protection Service,183 NLRB 682 (1970), with interestto be comput-ed in the mannerprescribed inNew Horizons for the Retarded,283 NLRB1173 (1987),except that any interest on additional amounts that the Re-spondent must pay intoemployee benefittrust funds shall be determinedin the mannerset forth inMerryweather Optical Ca,240 NLRB 1213,1216 fn 7 (1979).I.JURISDICTIONRespondent, a New York corporation located inFranklin Square, Nassau County, New York, operates arestaurant and catering facility. I find that Respondent isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act and that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. Credibility of theWitnessesRaymond Lacinski testified on behalf of GeneralCounsel.Lacinski was a forthright witness and I shallcredit his testimony.AnthonyR.Amodeo testified forGeneralCounsel.He was cooperative and answeredfully, and I shall credit his testimony.James Ward testi-fiedfor General Counsel.He was forthright and cooper-ative and I shall rely on his testimony.John F.Harmel-ing testified for Respondent.He answered fully and con-sidered his answers carefully,takingcarenot to testify asto matters where his recollection was not exact.Harmel-ing was no longer a member of Respondent's negotiatingcommittee in 1987 and he could not recall dates andmeetings in 1987. Therefore,Harmeling's testimony hadno usefulness regarding meetings taking place in 1987. Ishall not rely on Harmeling's testimony relating to themeetings relevant to this case.Alfred Goerketestified forRespondent.He was not able to recall many of the factsrelevant to his testimony without consulting his notes.Based upon Goerke's testimony,itisclear that thesenotes were not accurate and could not serve to refreshGoerke's recollection about the actual events. Goerke's296 NLRB No. 26 134DECISIONS OF THENATIONALLABOR RELATIONS BOARDtestimonycontradictedhis swornaffidavitinmany re-spects, theaffidavithaving been given much closer intime to the actual events than Goerke's testimony at theinstant hearing.I shall not relyon Goerke's testimonywhereit is contradictedby othermore reliable evidencesuch as the testimony of other witnesses and his ownswornaffidavit. Saul Roth testified for theRespondent.He did not have a good recollection of the events andhis testimonycontradictedhis swornaffidavit.He wasunableto identifydocuments crucial to his testimony. Ishall not relyon Roth's testimony where it is contradict-ed bymore reliableevidence.In additionto these wit-nesses,Ann Zelda Shikora,StephanieBonfante andDianePhillips testifiedin this proceeding.Their testimo-ny wasnot seriously challenged and Ishall credit it.B. BackgroundRespondent admitsthatsince onor before February 1,1981, the Unionhas been the designated exclusivecollec-tive-bargaining representative of Respondent's employeesin a unit consisting of Respondent'sdining room, bar,and kitchenemployees and that theUnion hasbeen rec-ognized as such representativeby Respondent.Respond-ent andtheUnionnegotiateda collective-bargainingagreementfor theperiod 1981through 1984. This con-tractwas extendedto January 31, 1985,and then ex-tended againthrough January 31, 1986. There were aseries of negotiationsfor asuccessor agreement in 1986and 1987.Respondent and GeneralCounselstipulatedthat as ofJuly 1, 1987, the onlyissues left unresolvedbetween theUnionand Respondent for a successor agreement to theone expiring on January31, 1986, "were thequestions ofthe percentage of gratuitiestobepaid to part-timebanquet/catering employeesand the methodof calcula-tion of wage ratesfor allemployees,including full-timeand part-time employees,so that suchwagesbe paid bythe hour rather than by the shiftin accordance [with]New York StateDepartmentof Laborrequirements."'Respondent and General Counsel also stipulated that"during discussions duringthe period July, 1987 toAugust,1987 . . . Respondent... informed Local 100PresidentAnthony Amodeo thatas [a] condition of sign-ing an agreementbetween Local 100 and the employer itwould be necessary that pending lawsuits against the em-ployer involving Mr. Lacinski, Local 100's vacation fundand theH.E.R.E.International Union PensionFund andthe H.E.R.E. InternationalUnion Welfare Fund be with-drawn and that Mr.Lacinskiwould nolonger be em-ployed by or eligible foremploymentwith the employ-er."General Counselcontendsthat the partiesmet and ne-gotiatedon July 23, 1987,and reached full agreement onthe outstanding issues andthatcounsel for Respondentagreedto reducethe agreement to writing,but failed todo so despite repeated requestsby the Union. Then, Re-IRespondent had not been in compliance with the requirement thatemployeesbe paid bythe hour,and as the result of complaintsfiled withthe Departmentof Labor bysome employees it was obliged to bring itsnext collective-bargaining agreement into compliance with applicable reg-ulationsspondent insisted upon certain illegal conditions before itwould sign an agreement.When the Union reduced theagreement to writing in January 1988, Respondent re-peated its refusal to sign the collective-bargaining agree-ment unless the Union agreed to the illegal conditions.The parties stipulated that in late June 1987, Respond-ent discharged Lacinski and has since refused to reinstatehim.General Counsel seeks an order applying the collec-tive-bargaining agreement retroactively to July 23, 1987,for its term from February 1, 1986, through 1989, and anorder reinstating Lacinski with backpay.Respondent disputes the factual allegations made byGeneral Counsel,takes a different view of the credibilityof the witnesses,and urges that Lacinski was dischargedfor just cause.Further,Respondent maintains that itslabor counsel,Roth,had no authority to negotiate a col-lective-bargaining agreement on its behalf.C. Lack of Work for and Discharge of LacinskiLacinski worked at Respondent's restaurant as a steadypart-time employee since 1971.He began as a waiter andthen became a captain or maitre d'. Before the incidentsrelevant to this case occurred,Lacinski worked betweentwo and five shifts each weekend fromFriday toSunday. He wasthirdin seniority of the "basic" part-time employees, that is those who formed the permanentcore of Respondent's part-time banquet employees. La-cinskiwas the shop steward forthe Unionat the restau-rant; he attended to employee complaints and he sat inon contract negotiations.One ofLacinski's duties was toascertain whether employees were receiving proper gra-tuitieswhen they worked at a banquet. Respondent paiditspart-time employees"house pay" plus 15 percent ofthe total paid by the customer for each banquet.2Afterthe billwas settled by the customer,Lacinskiwouldcheck the contract between Respondent and the custom-er and the adding machine calculations to see what gra-tuitieswereprovidedtherein and to ensure that the part-time employees receivedthe correctamount.This func-tionwas in accord with the terms of the collective-bar-gainingagreementwhich provided: "THE SHOPSTEWARD SHALL HAVE THE RIGHT TO EXAM-INE ALL BANQUET AND PARTY CHECKSBEFORE ACCEPTING THE GRATUITIES FORTHE WAITERS THAT SERVED SAID PARTY."In January1985,Alfred Goerke tookcharge of therestaurant as the new general manager.In late 1985, several employees told Lacinskithat theybelieved thattheywere not receiving proper overtimepay. Lacinski spoke to Goerke about this and was toldthat the employees were getting their due. Lacinskichecked further withtheUnion'sbusiness agent, andthen advised the employees to go to the Department ofLaborfor relief.42 The contract called for a gratuity of 15 percent of food and liquor,but Respondent apparently had a practice of paying 15 percent of thetotal bill.a Thisprovision is set forth in caps in the collective-bargaining agree-ment, apparently for emphasis.4 In May 1986,the Secretary of Labor sought an injunction against Re-spondent's methods of bookkeeping and methods of paying its employees PLATTDEUTSCHE PARK RESTAURANT135Sometime after this,Lacinski was engaged in his regu-lar task of checking gratuities with the assistant managerof the restaurant when Goerke came over and instructedLacinski that from now he must deal only with Goerkeon the matter of gratuities.In April 1986,some employees complained to Lacinskiabout the gratuities they had been paid for a certainfunction.Lacinski asked Goerke if he could see the con-tractwith the customer but Goerke refused, saying thatitwas a secret document.When Lacinski pointed outthat under past practice he had always been able to seethe contract and that the collective-bargaining agreementprovided for such an inspection,Goerke replied that thecollective-bargaining agreement had expired and that "itwas a worthless piece of paper."Goerke told Lacinskithat if he did not like it he could quit.Normal procedure requires the Respondent to call theUnion to schedule part-time employees for work at ban-quets.The Union refers the number of employees re-quested in the order of seniority from among the"basic"part-time employees associated with Respondent. Since1979,when he became shop steward,Lacinski had beenhandling the Respondent's requests for part-time employ-ees.Thus, instead of calling the labor chiefs at the Unionand requesting part-time employees, Respondent wouldtellLacinski how many were needed for upcoming func-tions and Lacinski would make the assignments.In 1986,however, Goerke informed Lacinski that he no longerwanted Lacinski to handle the part-time requirements,but that he wanted employees to call him directly forwork at banquets. Lacinski told Goerke that the directmethod was not permissible and that Goerke would haveto use the method of requesting employees from thelabor chiefs at the Union.Soon after Lacinski ceasedhandling part-time assignments,he noticed that nonunionemployees were working at Respondent.Lacinski com-plained to Goerke about this and told the latter that hehad to get help from the union labor chiefs;only if theUnion could not supply the help was Goerke permittedto use workers from outside the Union.Goerke said thatthe collective-bargaining agreement had expired and ifLacinski didn'tlike it,he could quit.Lacinski toldGoerke that he would inform his business agent, and thatthe collective-bargaining agreement still applied becausethe partieswere in negotiations;butGoerke said hecould do as he liked.Lacinski continued to complain about Respondent'sfailure to use the hiring hall through 1986 and into 1987.By the end of 1986,a number of employees had com-plained to Lacinski about Goerke's failure to use the se-niority system and his propensity to call nonunion em-ployees before union members, and Lacinski himself wasbeing bypassed in favor of employees lower on the se-niority list.When Lacinski again spoke to Goerke aboutthe situation,the latter replied that there was no collec-tive-bargaining agreement,that he was sick of the Union,sick of the hiring hall, and sick of paying out the bene-fits.A grievance filed by the Union over Goerke's failureto use the hiring hall was upheld by the arbitrator. Re-spondent was found to have avoided the obligations ofthe collective-bargaining agreement relating to the hiringhall and was ordered to adhere to its provisions.5In April or May 1986,at a negotiation session for anew collective-bargaining agreement,one of the unionnegotiators referred to the problem of checking customercontracts to see if proper gratuities were being paid toemployees.Lacinski testified that at this meeting twomembers of Respondent's house committeetoldGoerkethat Lacinski had the right to see the contract with thecustomer.Goerke objected,saying that it was confiden-tial information and that he did not want Lacinski towrite down any figures from the contract.After thismeeting,Goerke permitted Lacinski to see two contracts,but after that time he insisted on showing Lacinski onlythe receipt from the banquet.This paper did not containenough detail to enable Lacinski to calculate the correctgratuities and he told Goerke that it was insufficient. ButGoerke replied that he was giving enough informationand that since the collective-bargaining agreement hadexpired,he was not obliged to show any more to La-cinski.6At about this time, Goerke also changed the methodof computing gratuities and the employees received lessmoney.Goerke also changed the practice of telling La-cinskiwhat the gratuities were promptly after the ban-quets were held. Lacinski worked at the restaurant onweekends only which coincided with the time whenmost banquets were scheduled,but Goerke insisted thatLacinski call him Monday or even later in the week. Thepart-time employees normally received their checks onWednesdays,and it was inconvenient for Lacinski to re-ceive information about gratuities so closeto payday.However,when Lacinski complained to Goerke that heneeded to know about the gratuities before they werepayable, Goerke said that he or anyone else who did notlike this system could quit.In June or July 1986,Lacinski again spoke to Goerkeabout the incorrect payment of gratuities to part-timeemployees who worked two separate banquets at once.Respondent had not given the employees the pay re-quiredby the collective-bargainingagreement,butGoerke responded that the agreement had expired andthat he would not follow its provisions.Lacinski toldGoerke he would haveto speak to the business agentabout this matter.Eventually,the Union took the entirematter of gratuities to arbitration in January1987.Thearbitrator upheld the grievance and ordered Respondent,inter alia,to allow the shop steward to examine all thebanquet checks,to pay banquet employees the propergratuities under the collective-bargaining agreement, andto make the employees whole.In December 1986, Lacinski discovered that Respond-ent was behind in its payments to various funds main-tained for the benefit of the employees.When he ap-5 The arbitration hearings were held in December 1986 and Januaryand March 1987 The award issued in April 1987. The arbitrator also hadbefore him two grievancesrelating toLacinski personally; they will bediscussed below6 Lacinski and Jim Ward, vice president of the Union, met withGoerke separately to try to work out this problemWard told Goerkethat the receipt book was not sufficient for Lacinski's purposes 136DECISIONSOF THE NATIONALLABOR RELATIONS BOARDproached Goerke about the arrears,Goerke replied thatsince there was no collective-bargaining agreement hedid not have to pay the funds.Lacinski told Goerke thathe would have to go to the Union about this.Eventually,the issue was taken to arbitration by the Union, thegrievance was upheld,and the Union brought suit to en-force the award and collect the money.In fall 1986,Lacinski was twice suspended by Goerke:once he was sent home from a banquet where he was thecaptain for failing to fold napkins and the other time hewas sent home because the customer,a member of Re-spondent's committee,allegedly did not want Lacinski towork at the party.These two suspensions were grievedby Lacinski and they were decided by the arbitrator to-gether with the grievance relating to the failure to usethe hiring hall properly. The arbitrator found that La-cinski had been suspended without just cause and or-dered that he be made whole.The award issued on April22, 1987.The record is clear that these two suspensions consti-tute the only discipline ever received by Lacinski. Sincethese suspensions were found to violate the collective-bargaining agreement,Lacinski's record at Respondent'srestaurant is clean and without any disciplinary findings.In the beginning of 1987, Lacinski distributed letters tocertain new employees informing that they must join theUnion after 30 days' employment. Goerke told Lacinskithat if the employees did not want to join,he would notforce them to and that he would not discharge them fortheir failure to join the Union.By the end of 1986, Lacinski noticed that he wasworking fewer shifts than he had usually worked andthat employees with less seniority were working in hisplace.When he asked Goerke about this, the latter re-plied that he could hire whom he wanted. Lacinski'shours continued to decline until July 1987, when hecalledGoerke and complained.Goerke told him that hewould not work until there was a collective-bargainingagreement.As noted above,Respondent stipulated that itdischarged Lacinski in late June 1987.In support of its contention that it discharged Lacinskifor just cause,Respondent offered the testimony ofGoerke. As noted above, I do not find that Goerke is acrediblewitness and do not rely on his testimony. Inoted from Goerke's demeanor while testifying that hehad a personal dislike for Lacinski and tended to makegratuitous remarks disparaging Lacinski.Goerke testifiedat very great length about certain instances of allegedmisconductby Lacinski. Two of theseresulted in thesuspensions that were found to be without just cause bythe arbitrator.None of the other alleged incidents result-ed in the imposition of discipline by Respondent, Goerkedid not call the Union to complain about Lacinski's con-duct with respect to these incidents,Goerke did not tes-tify about them at the arbitration relating to Lacinski'stwo suspensions and as to all of them Lacinski gave testi-mony that contradicted Goerke's assertions.'As notedabove, Goerke opened his testimony by stating that hecould not recall the events without consulting his notes.These notes were recently copied from a notebook foruse at the instant hearing and they were edited instead ofbeing copied verbatim;the notes were not complete andRespondent did not produce the original for inspectionby General Counsel.I find that testimony based on thesenotes should not be given any weight at all.Iconclude that Respondent had no basis for assertingthat Lacinski was not a satisfactory employee.I find thatGoerke's testimony about misconduct by Lacinski wasfabricated in some instances and in other instances it wasmagnified or distorted to make an innocent occurrenceseem to reflect badly on Lacinski'swork.8Thus, I con-clude that all of the misconduct testified to by Goerkewas in fact a pretext for assigning less work to Lacinskiand for Lacinski's discharge.9Goerke's hostility to the Union and to Lacinski's ac-tivitieson behalf of the Union are set forth above.Goerke made no secret of his desire to be free of theUnion and quit of the obligations of the collective-bar-gaining agreement.I conclude that Respondent assignedlesswork to Lacinski and discharged Lacinski because ofhis membership in the Union and because of his activitiesas shop steward on behalf of the Union.Respondent thusviolated Section 8(a)(3) and(1) of the Act.D. Collective-BargainingAgreementIt is undisputedthat by July 1, 1987, the Union andRespondenthad agreedupon all the termsof their newcollective-bargaining agreementexcept two: the percent-age of gratuitiesfor part-timebanquet employees and aprovision for hourlywage ratesfor employees. I notethat the amountof wages to be paid wasnot in dispute;rather,Respondent was requiredby law to pay by thehour and not by the shift,and the agreementhad to bedrawn to reflectan hourly wage.Amodeo, thepresidentof the Union, met with Re-spondent's labor counsel,Roth, on July 23, 1987. Themeeting was arrangedby counsel for the Union for thepurpose ofsettling the two remainingopen items. Ac-cording toAmodeo, Rothtold him that he wasperfectlysatisfiedwith the provisions of the collective-bargainingagreementexcept for the twopoints in question.Amodeo and Roth discussedthe calculation of gratu-ities.Roth pointedout that gratuities had been calculatedas 15 percent of the totalbilland that Respondentwantedto pay only 9.5 percent of the total bill, butAmodeo said that based on priordiscussions it was clearthat the amount should be 15 percentof onlyfood andliquor.Roth responded thathe wasperfectlysatisfiedwith 15 percent of food and liquor. Roth and Amodeothen discussed the hourlywageprovision and Roth toldAmodeo thathe was satisfiedwith the hourlywages theUnionagreedto.Amodeo testified that once these twoissueswere resolved, Rothsaid"we have anagreement."Roth told Amodeo that he would have the modificationsa For these reasons, I do not deem it necessary to discuss each andGoerke testified that under the collective-bargaining agreement heevery incident related in Goerke's testimonycould have discharged Lacinski for an act of misconduct,yet he never9 SeeWright Line,251 NLRB 1083(1980), enfd 662 F 2d 899(1stCirsought to impose this discipline for any of the alleged incidents.1981), cert denied455 U.S. 989 (1982) PLATTDEUTSCHE PARK RESTAURANTmade to the collective-bargaining agreementand callAmodeo with a date for signing the document.Then, Roth mentioned two "lawsuits" relating to thewelfare fund and the vacation fund.' ° He told Amodeothat if they could be dropped, the contract would besigned more quickly. Amodeo replied that thosemattersdid not even enter into the present discussion. Roth con-tinuedthat Respondent would like very much to get ridof Lacinski and that would also speed up the process.On July 31, 1987, Amodeo called Roth to arrange forthe signingof the collective-bargainingagreement. Rothtold Amodeo that he would call him on August 5. WhenRoth did not call, Amodeo called Roth on August 6.Roth told Amodeo that he would prepare the collective-bargainingagreementand call Amodeo.He again men-tioned the pendingclaimsmade by the funds, butAmodeo said he had nothing to do with the funds. Rothnever called Amodeo but Amodeo called Roth severalmore timesin 1987 and leftmessages.Not having heardfrom Roth, Amodeo had the collective-bargaining agree-ment typed up and mailed it to Roth on January 21,1988, requestingthat Respondent execute the agreement.Respondenthas not signedthecollective-bargainingagreement.In response to Respondent's contention that Roth didnot have the authority to enter into a collective-bargain-ing agreement on itsbehalf, Amodeo testified that he un-derstood that Roth had the power to enter into a con-tract for Respondent. Roth did not tell Amodeo that hehad no power to bind Respondent and Roth told him heagreed to the provisions being negotiated.As discussed above, I shall not credit Roth's testimonywhere it is contradicted by more reliable evidence. Al-though Roth claimed to have told Amodeo that he hadno power to bind Respondent and enter into an agree-ment on its behalf, I find that he did not so informAmodeo. First, I do not rely on Roth's testimony that hemade certaindisclaimersabout his authority to Amodeo.Second, I do rely on the testimony of Amodeo that Rothtold him "we have anagreement."Amodeo knew thathe was dealing with Respondent's labor counsel; whenthat labor counsel told Amodeo that the parties had anagreement,Amodeo was entitled to rely on that repre-sentation.Finally, Roth's own affidavit refers to the factthatRespondent considered that it hadan agreementwith the Union but that signing was being held up by thelitigationover the funds.' 1Respondent contended, through the testimony ofGoerke, Harmeling, and Roth that the Union had notmade corrections to the collective-bargaining agreementas agreedbetween the parties and that the document sub-mitted for execution by the Union on January 21, 1988,was incorrect. I reject this contention. First, neitherGoerke nor Harmeling nor even Roth could identify thevarious drafts they purported to be testifying about.10 Both matters arose from demands for arbitration filed by the fundswhen Respondent failed to make required payments.11 Roth had attended a number of bargaining sessions with the Union,at these negotiations he commented on relevant matters such as the finan-cial condition of Respondent,he represented Respondent in arbitrationswith the Union,and Harmeling testified that Respondent employed alabor counsel to negotiate and have discussions with the Union137Thesewitnessesconvinced me that they had no recollec-tion about the drafts they tried to describe in their testi-mony. Second, I am convinced by the testimony ofAmodeo and James Ward, vice president of the Unionthat the Union made the changes agreed upon and sub-mitted a proper collective-bargaining agreement to Re-spondent for execution. I find that as a result of negotia-tions conducted in 1986, the parties had agreed upon allbut the two outstanding items described above. The doc-ument resulting from the negotiations so far was identi-fied by Ward as a draft submitted to Respondent's housecommittee in 1986. Ward conceded that it contained aparagraph that should have been omitted; there is noconvincing testimony that the document did not in otherrespects represent the agreement of the parties so far.After Amodeo and Roth met on July 23, 1987, there wasagreement on the two open items and Roth agreed toreduce the agreement to writing. When he failed to doso,Amodeo had the collective-bargaining agreementtyped, signed by Ward and then sent to Roth for execu-tion on January 21, 1988. Schedule "B" of this documentsets forth the wages for all employees on an hourly basisand provides for 15-percentgratuitiesfor part-time ban-quet employees based on the food and liquor check.Thus, the document mailed by Amodeo to Roth containsthe items the two men had agreed upon on July 23, 1987,and embodies the collective-bargaining agreement be-tween the parties. Respondent's refusal to execute thecollective-bargaining agreement violates Section 8(a)(5)and (1) of the Act.Ihave found that Respondent and the Union reachedagreement on a collective-bargaining agreement on July23, 1987. The parties stipulated that Respondent made ita condition for signing the agreement that the lawsuitsagainst the funds be withdrawn and that Lacinski nolongerwork for Respondent. From the credible evi-dence, it is clear that after he and Amodeo reachedagreement on the two outstanding matters of the hourlywages and gratuities for part-timers, Roth raised the mat-ters of the lawsuits and Lacinski's status. Respondentwas asking the Union to secure the withdrawal of vari-ous actions filed by the funds to collect delinquent con-tributions fromRespondent. By asking the Union toagree as part of the collective-bargaining agreement thatRespondent had the right to discharge Lacinski, Re-spondent was asking the Union to ratify the discriminato-ry action against Lacinski. Neither of these matters is amandatory subject of bargaining, and the demand withrespect to Lacinski is prohibited; thus Respondent's ad-mitted insistence upon these matters as a condition ofexecuting the agreement is a refusal to bargain whichviolates Section 8(a)(5) and (1) of the Act.1212 Laredo Packing Co,254 NLRB 1, 19 (1981) (the demand for thewithdrawalof a lawsuit is a voluntary, nonmandatorysubject ofbargain-ing),Air Express InternationalCorp,245 NLRB 478, 500 (1979), enfd 670F 2d 512 (5th Cir 1982) (reinstatement of discriminates is not a bargaina-ble issue). 138DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.The following employees of Respondent constitute aunit appropriate for the purposes of collective bargainingwithin themeaningof Section 9(b) of the Act:All dining room, bar and kitchen employees of Re-spondent excluding supervisors as defined in theAct.2.At all times since 1981, the Union has been the des-ignated exclusive collective-bargaining representative ofthe employees in the unit and has been recognized assuch representative by Respondent.3.By assigning less work to Raymond Lacinski andthen discharging Lacinski because of his membership inthe Union and because of his activities on behalf of theUnion,Respondent violated Section 8(a)(3) and(1) of theAct.4.By refusing to execute the collective-bargainingagreement with the Union and by insisting upon nonman-datory subjects of bargaining as a condition of executingthe agreement,Respondent violated Section 8(a)(5) and(1) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I find that it must be orderedto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the Act.The Respondent having discriminatorilyassigned lesswork to Raymond Lacinski and having discharged Ray-mond Lacinski, it must offer him reinstatement and makehim whole for any loss of earnings and other benefits,computed from the time he received less work at the endof 1986 and computed on a quarterly basis from date ofdischarge to date of proper offer of reinstatement, lessany net interim earnings, as prescribed in F.W.Wool-worth Co.,90 NLRB 289 (1950), plus interest as comput-ed inNew Horizons for the Retarded,283 NLRB 1173(1987).Respondent having refused to execute the collective-bargainingagreementnegotiated on July 23, 1987, itmust be ordered to execute forthwith the collective-bar-gainingagreement agreed upon by Respondent and theUnion, and to give effect to the contract retroactivelyfrom July 23, 1987, making employees whole for anylosses they incurredas a resultof Respondent's refusal toabide by the terms of such agreement.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed131.Cease and desist from(a)Reducing the amount of work of its employee anddischarging its employee because of his membership inand activities on behalf of the Union.(b) Refusing to execute the agreed-upon collective-bar-gaining agreement and conditioning execution of theagreementon nonmandatory subjects of bargaining.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Raymond Lacinski immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or any other rights or privilegespreviously enjoyed, and make him whole for any loss ofearningsand other benefits suffered as a result of the dis-criminationagainsthim, in the manner set forth in theremedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarge and notify Lacinski in writing that this hasbeen done and that the discharge will not be used againsthim in any way.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Upon request execute forthwith the collective-bar-gaining agreement with the Union and make the employ-ees whole for any loss of earnings and other benefits inthe manner set forth in the remedy section of the deci-sion.(e) Post at its restaurant copies of the attached noticemarked "Appendix."14 Copies of the notice, on formsprovided by the Regional Director for Region 29, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.ORDERThe Respondent, Plattdeutsche Park Restaurant, Inc.,Franklin Square, New York, its officers, agents, succes-sors, and assigns, shallis If no exceptionsare filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.14 If this Order is enforced by a judgment of a UnitedStates court ofappeals, the wordsin the notice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board " PLATTDEUTSCHE PARK RESTAURANT139APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentAftera hearing at which all sides had an opportunity topresent evidence and state their positions, the NationalLabor Relations Board found that we violated the Na-tionalLabor Relations Act and has ordered us to postand abideby thisnotice.Section7 of theAct gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activitiesWE WILL NOT discharge or otherwisediscriminateagainstany of you for supporting Local 100 or any otherunion.WE WILL NOT reduce your hours of work for support-ing Local 100 or any other union.WE WILL NOT refuse to execute the collective-bargain-ing agreement we negotiated with Local 100 nor will weinsistupon nonmandatory subjects of bargaining as acondition of executing the collective-bargaining agree-ment.WE WILL NOTin any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer Raymond Lacinski immediate and fullreinstatement to his former job or, if that job no longerexists, to a substantially equivalent position,without prej-udice to his seniority or any other rights or privilegespreviously enjoyed and WE WILL make him whole forany loss of earnings and other benefits resulting from hisdischarge and from the reduction in his hours, less anynet interim earnings,plus interest.WE WILL notify him that we have removed from ourfilesany reference to his discharge and that the dis-charge will not be used against him in any way.WE WILL upon request execute forthwith the collec-tive-bargaining agreement with the Union and WE WILLmake our employees whole for any loss of earnings andother benefits resulting from our failure to execute thecollective-bargaining agreementfrom July 23, 1987.PLATTDEUTSCHE PARK RESTAURANT, INC.